DETAILED ACTION
This Office action is in response to the election filed on May 20th, 2022.  Claims 1-19 are pending, with claims 1-3, 7, 9-13, 17, and 19 being examined with the elected species.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on May 20th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the method of claim 13" in the preamble.  There is insufficient antecedent basis for this limitation in the claim, since claim 13 is a system claim.  It will be assumed applicant intended to claim 2 as dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0219953 (Carleson).
Regarding claim 1, Carleson discloses a method comprising: removing bulk material from a backside of a sample, a front side of the sample including an active layer, wherein removal of the bulk material leaves a thin layer of the bulk material covering the active layer on the backside (fig. 4, step 400); milling, by an ion beam, the thin layer to expose a probe area of the active layer (fig. 4, steps 402, 404, and 412); monitoring the milling of the thin layer based on a signature of the probe location indicating that the active layer has been reached (fig. 4, step 406); and terminating, in response to the monitoring, the milling (fig. 4, step 410).
Regarding claim 2, Carleson discloses monitoring the milling of the thin layer based on a signature of the probe location indicating that the active layer has been reached comprises: detecting an image contrast while milling the thin layer, the image contrast indicating the active layer has been reached (‘When the thickness of the covering material is sufficiently thin for subsurface imaging, the electron beam image shows a marked contrast between metal layers, insulating, and semiconducting layers.’ P 32).
Regarding claim 11, Carleson discloses a system comprising: an electron beam column to provide an electron beam (fig. 1, element 102); an ion beam column to provide an ion beam (fig. 1, element 104); one or more detectors (fig. 1, element 112); and a controller coupled to the electron and ion beam columns, the controller configured to: mill, by the ion beam, a thin layer to expose a probe area of the active layer (fig. 4, steps 402, 404, and 412); monitor the milling of the thin layer based on a signature of the probe location indicating that the active layer has been reached (fig. 4, steps 406 & 410); and terminate, in response to the monitoring, the milling (fig. 4, arrow from step 410 to step 422).
Regarding claim 12, Carleson discloses the system of claim 11, wherein to monitor the milling of the thin layer based on the signature of the probe location indicting that the active layer has been reached further includes the controller configured to: detect an image contrast while milling the thin layer, the image contrast indicating the active layer has been reached (‘When the thickness of the covering material is sufficiently thin for subsurface imaging, the electron beam image shows a marked contrast between metal layers, insulating, and semiconducting layers.’ P 32).
Claim(s) 1-3 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0037182 (Roy et al.).
Regarding claim 1, Roy et al. discloses a method comprising: removing bulk material from a backside of a sample, a front side of the sample including an active layer, wherein removal of the bulk material leaves a thin layer of the bulk material covering the active layer on the backside (fig. 2, step 45); milling, by an ion beam, the thin layer to expose a probe area of the active layer (fig. 2, step 50); monitoring the milling of the thin layer based on a signature of the probe location indicating that the active layer has been reached (fig. 2, step 60); and terminating, in response to the monitoring, the milling (fig. 2, step 60).
Regarding claim 2, Roy et al. discloses monitoring the milling of the thin layer based on a signature of the probe location indicating that the active layer has been reached comprises: detecting an image contrast while milling the thin layer, the image contrast indicating the active layer has been reached (fig. 4, step 60).
Regarding claim 3, Roy et al. discloses the method of claim 2, wherein detecting an image contrast while milling the remaining material from the backside of the sample comprises: detecting a change in image brightness between components in the probe area formed of silicon oxide and components in the probe area formed of silicon (‘The method is believed to be based on differential capacitive characteristics of an MOS-like structure (M=Induced Surface Conductive layer created by the beam interaction with an oxide; O=oxide; S=underlying semiconductor) which affect the secondary electron emission from the substrate. … The differential in surface potential above different regions such as differing exposed or buried dopant types or concentrations, or different materials, provides a map on the FIB image.’ P 38).
Regarding claim 10, Roy et al. discloses the method of claim 1, further comprising: polishing the backside of the sample after removal of the bulk material (‘ … were globally thinned to less than 100 microns and an Anti-Reflective Coating (ARC) deposited on the silicon. … the ARC was removed and the silicon surface was cleaned using Ga ion sputtering and ethylene di-iodide enhanced etching.’ P 35); and Loading the sample into a chamber (‘Die were installed into the FIB chamber, and all pins grounded.’ P 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 13, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carleson as applied to claims 1, 2, 11, and 12 above.
Regarding claim 3, Carleson discloses the method of claim 2, wherein detecting an image contrast while milling the remaining material from the backside of the sample comprises: detecting a change in image brightness between components in the probe area (‘When the thickness of the covering material is sufficiently thin for subsurface imaging, the electron beam image shows a marked contrast between metal layers, insulating, and semiconducting layers.’ P 32).
Carleson does not disclose that the components being differentiated are silicon and silicon oxide.  However, Carleson does disclose that insulators and semiconductors are be differentiated, and silicon and silicon oxide are a semiconductor and an insulator, respectively.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of Carleson to detect a change in brightness between these particular materials because they are both commonly included in circuitry and the differences would show well.
Regarding claim 7, Carleson discloses the method of claim 1, wherein monitoring the milling of the thin layer based on a signature of the probe location indicating that the active layer has been reached comprises: alternating between the milling of thin layer and electron-beam imaging of the backside to determine when an underlying pattern of the active layer is near the surface to calibrate (fig. 4, elements 404-422), wherein the electron beam imaging is performed at energies of at least 5 keV (‘In various embodiments, electrons having energies greater than about 5 keV, greater than about 10 keV, greater than about 15 keV, greater than about 25 keV, greater than about 30 keV, or greater than about 50 keV may be preferred.’ P 28).
Carleson does not disclose the specific substrate thickness of 10-100nm.  However, Carleson does disclose that the thickness of the substrate that allows subsurface imaging depends on the electron energy used (fig. 2A-D and paragraph 29).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of Carleson to monitor until the active layer is within 10-100nm because very thin substrates such as these allow for clear imaging even at low electron energies.
Carlson also does not disclose slowing the milling of the thin layer in response to the detection.  However, Carleson does disclose that a desired action can be performed on the area after calibration (fig. 4, step 424), and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include a slow milling process as part of the desired action to gain better access to the subsurface area for detailed testing.
Regarding claims 13 and 17, see analysis with respect to claims 3 & 7, respectively.
Allowable Subject Matter
Claims 9 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record does not disclose the method of claim 1, further comprising: locating corner fiducials on a front side of the sample using an infrared imaging system; locating the probe area based on coordinates provided by a debug control; locating a region outside of the probe area; milling an alignment fiducial on the backside of the sample in the region outside of the probe area; imaging the probe area and the alignment fiducial using the infrared system; determining an offset between the alignment fiducial and the probe area based on the imaging; and locating the probe location based on the offset.  The closest prior arts of record are US 2006/0037182 (Roy et al.) and US 2012/0056315 (Chang et al.).
Roy et al. discloses the method of claim 1, further comprising: locating the probe area based on coordinates provided by a debug control (‘High beam current (500 pA-6 nA) and 10 pA alignment on a drawn fiducial mark (cross)’ P 84); locating a region outside of the probe area (‘Local FIB-CAD alignment using VC at high beam current (>1 nA)’ P 85); milling an alignment fiducial on the backside of the sample in the region outside of the probe area (‘Switch to low BC (5-50 pA) and make a fiducial on the edit location’ P 86); determining an offset between the alignment fiducial and the probe area (‘Measure at high BC the offset between the cross and the edit location’ P 88); and locating the probe location based on the offset (‘Switch to low BC and place the box, i.e. mark the right location for the software, to electrically deflect the FIB beam to the edit location according to the measured offset’ P 89).  Roy et al. does not disclose locating corner fiducials on a front side of the sample using an infrared imaging system; imaging the probe area and the alignment fiducial using the infrared system; or making the offset determination based on the imaging.
Chang et al. discloses locating fiducials on a front side of a sample using an infrared imaging system, and using this to determine the location to form alignment marks on the backside (‘The dual-side alignment is performed from the backside using an infra-red (IR) alignment system for locating the front-side alignment marks, wherein the infra-red light emitted by the IR alignment system penetrates through the thinned silicon substrate to reach the front-side alignment marks. Backside alignment marks are then made on the backside of the wafers by etching into the backside layer(s) and into the silicon substrate.’ P 2).  However, neither Roy et al. nor Chang et al. disclose imaging the probe area and the alignment fiducial using the infrared system; or making the offset determination based on the imaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881